      Case 2:19-cv-00264 Document 207 Filed on 03/04/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 04, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

FIMBANK PLC,                                 §
                                             §
         Plaintiff,                          §
VS.                                          § CIVIL ACTION NO. 2:19-CV-264
                                             §
DISCOVERY INVESTMENT CORP., et               §
al,                                          §
                                             §
         Defendants.                         §

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On February 3, 2021, United States Magistrate Judge Julie K. Hampton issued her

Memorandum and Recommendation” (D.E. 206), recommending that a default judgment

be granted against SPV Sam Eagle Inc. in personam and against the M/V Sam Eagle in

rem. The parties were provided proper notice of, and opportunity to object to, the

Magistrate Judge’s Memorandum and Recommendation.             FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 206), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the
1/2
      Case 2:19-cv-00264 Document 207 Filed on 03/04/21 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge. Accordingly, the Court enters final

judgment in favor of Credit Suisse for: (1) $1,436,945.15 from the res in the Court’s

registry as reimbursement for custodia legis expenses; (2) the remainder of the vessel sale

proceeds, plus any accrued interest, as reimbursement for the preferred ship mortgage on

Credit Suisse’s in rem claim; and (3) $6,398,809.95 against SAM Eagle for the preferred

ship mortgage on Credit Suisse’s in personam claim, with SAM Eagle to receive a credit

for the amount that Credit Suisse receives from the res as reimbursement for the preferred

ship mortgage on the in rem claim.

       ORDERED this 4th day of March, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
